DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

  K.J., THE MOTHER, L.G., THE FATHER and T.H., THE FATHER,
                          Appellants,

                                      v.

  DEPARTMENT OF CHILDREN AND FAMILIES and GUARDIAN AD
                        LITEM,
                       Appellees.

               Nos. 4D19-3307, 4D19-3324 AND 4D19-3325

                               [April 23, 2020]

  Consolidated appeals from the Circuit Court for the Seventeenth
Judicial Circuit, Broward County; Jose Izquierdo, Judge; L.T. Case No.
2010-7731 CJ DP .

  Denise E. Kistner of Denise E. Kistner, P.A., Fort Lauderdale, for K.J.,
The Mother and T.H., The Father. Sean Conway, Fort Lauderdale, for L.G.,
The Father.

   Ashely Moody, Attorney General, Tallahassee, and Carolyn Schwarz,
Assistant Attorney General, West palm Beach, for Department of Children
and Families. Thomasina F. Moore, Tallahassee, and Dwight O'Slater,
Tallahassee, for Guardian Ad Litem.

PER CURIAM.

   Affirmed.

MAY, DAMOORGIAN and CONNER, JJ., concur.

                           *          *           *

   Not final until disposition of timely filed motion for rehearing.